Citation Nr: 1147181	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw fracture.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from October 1961 to April 1968 and from March 1970 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) is from October 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which respectively denied the Veteran's service connection claims for residuals of a jaw fracture and a low back disorder.

The Board notes the RO has not adjudicated the Veteran's claim to the extent he also claims dental problems (e.g., missing teeth and loose dental caps) due to an alleged in-service motor vehicle accident (MVA) and dental trauma, such that this additional issue is not before the Board at this time.  The issue of entitlement to service connection for a dental disorder for the purpose of receiving VA outpatient dental treatment or compensation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A jaw disability is not shown at any time during the appeal period; and there is no evidence of any jaw trauma during service, including from a claimed 1975 motor vehicle accident.



CONCLUSION OF LAW

The Veteran does not have any residuals of a claimed jaw fracture that was incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2005.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  More recent letters in March and June 2006 also complied with Dingess.  All required notice was provided prior to the initial decision on the claim in October 2006 and July 2007, so in the preferred sequence.  There is consequently no timing or content deficiency in the VCAA notification to the Veteran.  Pelegrini, 18 Vet. App. at 112.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained available service treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.



The Veteran was not provided with an examination, but the Board does not find it necessary to remand for a VA examination and medical nexus opinion.  
In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  Further, in deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every Veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required).

Here, as will be discussed in greater detail below, there is no competent evidence that the Veteran presently or has ever had a jaw disability.  In particular, there is no competent evidence of in-service incurrence of a claimed motor vehicle accident or any resulting fracture and injury of the jaw, despite his contentions to the contrary.
Consequently, there is no reasonable possibility of substantiating this claim on any basis; as such, a VA medical opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 


The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Residuals of a Jaw Fracture

The Veteran contends that he suffered an in-service MVA in approximately 1975, which fractured his jaw.  He appears to assert that he has a broken jaw as a result.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.



When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Central to his claim, there is no objective evidence to confirm his primary assertion of an in-service MVA or any jaw problems during service.  The Veteran's service treatment records, including his in-service dental records, do not show any actual trauma to the jaw during his service.  The Veteran's dental records from service and his other STRs fail to show that he sustained any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone) during service, or otherwise had any treatment or diagnoses for a jaw disorder.  A 1977 examination was negative for any findings of complaints, treatment, or diagnosis of a jaw fracture or the chronic residuals related thereto.  At his October 1982 separation examination, he reported a history of a broken jaw in 1975.  This was the first reference to a jaw disability/injury.  Nevertheless, there was no objective evidence confirming any trauma or fracture to the jaw during service, especially in the manner alleged by the Veteran.  Rather, the examiner objectively found no sequela (i.e., resulting pathology).  The separation examination report was unremarkable for any diagnosis of a jaw disorder.  

There is no evidence that verifies the Veteran's account of a 1975 MVA and resulting jaw trauma.  Therefore, the Board finds no indication of in-service incurrence of a jaw fracture or any other jaw disorder.  

Most fatal to this claim is that the overall medical evidence does not establish the Veteran presently has any jaw disability.  In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

A review of the claims file shows no pertinent post-service treatment records that might attribute his alleged jaw problems to any diagnosis for a jaw disability.  
It is noteworthy that at the August 2006 VA general examination, a nurse practitioner recorded his reported history of having surgery for a wire in the jaw while in the military.  Upon physical evaluation, though, the examiner did not proceed to objectively confirm this history or objectively diagnose any present disability of the jaw.  In particular, the physical evaluation of the head, face, nose, sinus, mouth and throat was unremarkable for any present jaw disorder.

The Veteran is certainly competent, even as a layman, to comment on any symptoms within his five senses, such as having experienced jaw pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  He is not competent, however, to ascribe these symptoms to a particular diagnosis for a chronic jaw disability.  Certain disabilities, including the claimed residuals of a jaw fracture, are medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  But see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and service or a service-connected disability).  

Since the Board does not find the Veteran's lay statements to be competent to establish the missing element of a present jaw disability, there is no need to next consider the credibility of his lay statements in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

However, assuming arguendo that the Veteran was competent to make such assertions, the Veteran's history of suffering a facture to his jaw is not found to be credible.  The Board emphasizes that the service treatment records are essentially negative for any objective physical evidence of a jaw fracture or the residuals related thereto.  His dental records make no reference to the fracture much less a MVA that caused an injury to his face.  Such is telling as the Veteran is shown to have been seen on a frequent basis between 1977 and 1980 for various dental complaints.  The fact that the service discharge examination was also negative for any findings of jaw fracture further undermines the Veteran's assertion of such an injury.  Indeed, the Board finds that the Veteran's credibility in further eroded by the fact that he has yet to produce a scintilla of evidence showing the presence of a current disability of the jaw.

Because there is no competent evidence of a jaw disability during the entire period of the appeal, he cannot possibly attribute a non-existent jaw condition to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the claim is denied.


ORDER

Service connection for residuals of a jaw fracture is denied.



REMAND

VA Examination and Opinion

The medical evidence reflects that the Veteran may have a chronic lumbar spine disability.  X-ray testing on the August 2006 VA examination showed that he is presently diagnosed with degenerative osteoarthritis of the lumbar spine.  
A review of his service treatment records from his periods of active duty (October 1961 to April 1968 and from March 1970 to December 1982) reveals that the Veteran repeatedly reported suffering a progressive history of low back pain, and radiating pain to his right leg and foot.  He reportedly suffered in-service low back injuries in approximately 1962-1963 from picking up a heavy object and again in approximately 1970-1971 from slipping on the ice.  See October 1982 discharge examination report.  The Veteran also asserted a back brace was issued during service in Nuremberg, Germany; in this regard, the October 1982 discharge examiner diagnosed chronic low back pain and objectively indicated a back brace was issued in 1979 to treat the back pain.  

The Veteran has complained of persistent low back pain symptoms since these in- service injuries.  In addition, he has submitted supportive "buddy statements" from W.C. and J.G. that corroborate his assertions of low back pain since separation.  In this regard, they are competent to report symptoms of pain he experiences because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jandreau, 492 F.3d at 1377 at n.4.  

The Board also finds the Veteran's statements to be credible as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board finds as credible the Veteran's assertion of in-service low back injuries in 1963-1963 and 1970-1971 and continuity of low back pain thereafter.  

A VA medical opinion in May 2007, and VA examination and opinion in August 2009, both concluded that the Veteran's lumbar spine osteoarthritis was not etiologically linked to service.  The Board finds these opinion reports to be inadequate, since they relied on the absence of medical evidence diagnosing traumatic arthritis during service.  None of the opinions take into consideration the Veteran's complaints of chronic pain since service, to include the likelihood that these complaints represented an underlying symptom of his presently diagnosed osteoarthritis.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

Importantly, the VA examiner failed to consider the Veteran's lay statements of a continuity of low back pain symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis.").  Ultimately, the examiner provided narrow medical findings and did not account for pertinent evidence of record.  Therefore, the Board finds a remand is necessary for a new VA examination and opinion.  See also McLendon, 20 Vet. App. at 79; and Waters, 601 F.3d at 1274.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed low back disorder.  Assign a different examiner than the one who conducted examination and opinions in May 2007 and August 2009.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should answer the following requests:

a)  Please identify all disabilities associated with the lumbar spine.

b)  For each low back disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's periods of service, or is any such disability otherwise related to such periods of service, including to in-service injuries in 1962-1963 and 1970-1971?  

For purposes of this examination, the examiner must consider as credible the Veteran's assertion of in-service low back injuries in approximately 1962-1963 from picking up a heavy object and again in approximately 1970-1971 from slipping on the ice.  The examiner must also consider as credible the Veteran's assertions of a continuity of low back pain symptomatology since service.  

In offering an opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of the lumbar spine disability.  
All opinions and conclusions expressed must be supported by a complete rationale in a report.  

2.  Then readjudicate the claim, in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


